UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K ANNUAL REPORT Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For The Year Ended December 31, 2010 Commission file number: 1-10431 AVX NONQUALIFIED SUPPLEMENTAL RETIREMENT PLAN IRS Employer Identification Number:33-0379007 AVX CORPORATION 1 AVX Boulevard Fountain Inn, SC 29644 AVX NONQUALIFIED SUPPLEMENTAL RETIREMENT PLAN INDEX Page No. Report of Independent Registered Public Accounting Firm 2 Statements of Financial Condition with Fund Information as of December 31, 2010 and 2009 3-4 Statements of Income and Changes in Plan Equity with Fund Information for the years ended December 31, 2010, 2009 and 2008 5-7 Notes to Financial Statements 8-13 Signature 14 Schedule I – Investments 15 Exhibit: 23.1Consent of Grant Thornton LLP dated March 29, 2011 -1- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of the AVX Nonqualified Supplemental Retirement Plan: We have audited the accompanying statements of financial condition with fund information of the AVX Nonqualified Supplemental Retirement Plan (the Plan) as of December 31, 2010 and 2009, and the related statements of income and changes in plan equity with fund information for each of the three years in the period ended December 31, 2010.Our audits of the basic financial statements included the financial statement schedule listed in the index appearing under Schedule I.These financial statements and financial statement schedule are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Plan as of December 31, 2010 and 2009, and the results of its operations for each of the three years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. /s/Grant Thornton LLP Charlotte, North Carolina March 29, 2011 -2- AVX NONQUALIFIED SUPPLEMENTAL RETIREMENT PLAN STATEMENT OF FINANCIAL CONDITION WITH FUND INFORMATION As of December 31, 2010 Total AVX Stock Kyocera Stock MainStay Cash Reserves Fund MainStay S&P 500 Index Fund Janus Balanced Fund Janus Fund PIMCO Total Return Fund PIMCO Real Return Fund American Funds - EuroPacific Growth Fund Well Fargo Adv Mid Cap Disc Fund Columbia Select Large Cap Value Fund ASSETS: Investments at fair value: Other investments (cost $5,699,219) $ AVX Corporation Common Stock (cost $995,712) - Kyocera Corporation American Depositary Shares (cost $686,578) - Total investments Receivable: Employer contribution Employee contribution Total Contribution receivable Plan equity $ The accompanying notes are an integral part of these financial statements. -3- AVX NONQUALIFIED SUPPLEMENTAL RETIREMENT PLAN STATEMENT OF FINANCIAL CONDITION WITH FUND INFORMATION As of December 31, 2009 Total AVX Stock Kyocera Stock Seligman Large Cap Value Fund MainStay Cash Reserves Fund MainStay S&P 500 Index Fund Janus Balanced Fund Janus Fund Lord Abbett Mid Cap Value Fund PIMCO Total Return Fund American Funds - EuroPacific Growth Fund Well Fargo Adv Mid Cap Disc Fund ASSETS: Investments at fair value: Other investments (cost $5,854,483) $ $
